Citation Nr: 1032742	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-08 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a left 
shoulder disorder.  

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a heart disorder.  

6.  Entitlement to an initial compensable rating for otitis 
media.  


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from November 1987 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The issues concerning entitlement to service connection for 
tinnitus and for a heart disorder, and for a greater initial 
rating for otitis media are addressed in the remand portion of 
the decision below and are remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1.  A rating decision in November 1994 denied service connection 
for residuals of a left shoulder injury.  The Veteran was 
notified of that decision and did not appeal.  

2.  Evidence added to the record since the final November 1994 
decision concerning a left shoulder disorder was not previously 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  

3.  Service connection has been established for left shoulder 
gout.  The evidence does not show that the Veteran currently has 
any other left shoulder disorder.  

4.  A rating decision in November 1994 denied service connection 
for hearing loss.  The Veteran was notified of that decision and 
did not appeal.  


5.  Evidence added to the record since the final November 1994 
decision concerning service connection for hearing loss was not 
previously of record.  However, the additional evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim for service connection 
for a left shoulder disorder is new and material, and therefore, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2009).  

2.  A left shoulder disorder, other than gout, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

3.  Evidence submitted to reopen the claim for service connection 
for bilateral hearing loss is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The RO's June 2006 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 
473.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  In this case, the notice letter provided to the Veteran 
in June 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the Veteran's specific claims were 
previously denied.  Consequently, the Board finds that adequate 
notice has been provided, as the Veteran was informed about what 
evidence was necessary to substantiate the elements required to 
establish service connection that were found insufficient in the 
previous denial.  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, as well as his identified VA and private medical 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As 
for his hearing loss claim, the RO obtained a VA audiometric 
evaluation in December 2006.  The examiner's findings and 
conclusion were based on the current examination of the Veteran, 
as well as a review of the claims file.  The Board therefore 
concludes that the December 2006 VA compensation examination 
report is adequate for evaluation purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  
Finally, there is no sign in the record that additional evidence 
relevant to the issues being decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are manifest 
to a compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  Service connection may also be granted 
for any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the entire history is necessary so 
that a rating may accurately reflect the elements of any 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this 
rule does not apply here because the current appeal is based on 
the assignment of an initial rating for a disability following an 
initial award of service connection for this disability.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability existing 
when the initial rating was assigned and should be the evidence 
"used to decide whether an original rating on appeal was 
erroneous."  Id. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time.  Id.; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Left shoulder

A rating decision in November 1994 denied service connection for 
residuals of a left shoulder injury.  The Veteran was notified of 
that decision and did not appeal.  Therefore, that decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  However, a claim on which there is a final decision 
may be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108.  

The regulations define "new" evidence as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

The November 1994 decision denied service connection on the basis 
that, although the Veteran was treated for a left shoulder strain 
in late 1990 and early 1991 during service, there was no evidence 
of residuals of a left shoulder injury at the time of his 
separation examination.  

Subsequent to the final November 1994 rating decision, private 
treatment records were received that show that, in December 1997, 
the Veteran complained of left-sided neck and shoulder pain over 
the previous month and a half.  X-rays of the left shoulder at 
that time were interpreted as being normal, although x-rays of 
the cervical spine revealed degenerative changes at multiple 
levels.  A VA compensation examiner in July 2008 diagnosed gout 
in multiple joints, including the Veteran's left shoulder.  The 
examiner opined that the current symptoms due to gout were at 
least as likely as not related to the same symptoms while the 
Veteran was in service.  A rating decision in September 2008 
granted service connection for gout of a number of the Veteran's 
joints, including his left shoulder.  

The Board finds that the evidence added to the record since the 
final November 1994 rating decision is new, in that it was not 
previously of record or considered and is not duplicative of 
evidence already of record.  The evidence is also material, 
because it relates to an unestablished fact necessary to 
substantiate the claim, i.e., the presence of a current left 
shoulder disorder that is related to service.  Finally, the 
evidence raises a reasonable possibility of substantiating the 
claim.  

Therefore, the Veteran's claim for service connection for a left 
shoulder disorder is reopened.  

The next step is to consider the Veteran's service connection 
claim on the merits, i.e., on the basis of all of the evidence of 
record.  

Although the service treatment records show that the Veteran was 
treated for a left shoulder strain in 1990 and 1991, the post-
service treatment records do not reflect any clinical findings or 
diagnosis of left shoulder strain.  Clearly, he currently has 
gout in multiple joints, including his left shoulder, and service 
connection has already been established for left shoulder gout.  
But there is no medical evidence of record indicating that the 
Veteran now has, or has ever had since his separation from 
service, a left shoulder disorder other than that for which 
service connection has already been established.  

Thus, in the absence of competent medical evidence that the 
Veteran currently has a left shoulder disorder (other than that 
for which service connection has already been established) 
related to his military service, the preponderance of the 
evidence is against the Veteran's claim for service connection.  
As such, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Hearing loss 

The November 1994 rating decision also denied service connection 
for hearing loss.  The Veteran was also notified of that 
determination and he did not appeal.  Therefore, the November 
1994 rating decision is final as to this issue as well.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Service connection for hearing loss was denied in November 1994 
on the basis that there was no evidence that the Veteran had 
hearing loss.  

The report of the Veteran's separation examination in October 
1992 noted the following pure tone thresholds, in decibels:



HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
5
0
10
10
10
Left
5
0
0
0
0

Speech discrimination scores were not recorded.  

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  

The audiometric data reported on the Veteran's separation 
examination did not meet the criteria for hearing loss 
disability, set forth at § 3.385.  

Evidence added to the record since November 1994 includes the 
Veteran's statement that he was exposed to acoustic trauma in the 
course of his duties on the flight line during service, and the 
report of a VA audiometric evaluation in December 2006.  On that 
examination, pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
5
5
0
5
5
Left
0
5
5
0
5

Speech audiometry revealed speech discrimination ability of 96 
percent in the right ear and of 98 percent in the left ear.  

VA and private treatment records dated from 1997 through 2009 
have also been received since the November 1994 rating decision.  
Those records do not mention complaints of hearing loss, nor do 
they contain audiometric findings showing a hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.

Although a VA physician in December 2006 indicated that the 
Veteran's exposure to acoustic trauma during service was 
conceded, none of the evidence that has been received since the 
November 1994 rating decision, including the December 2006 VA 
examination report, shows that the Veteran currently has hearing 
loss meeting the criteria of 38 C.F.R. § 3.385 for a hearing loss 
disability.  

Although the newly received evidence was not previously submitted 
to VA and relates to a previously unestablished fact necessary to 
substantiate the service connection claim, it does not raise a 
reasonable possibility of substantiating the Veteran's claim.  

Therefore, the evidence added to the record since the November 
1994 rating decision is not new and material, and the claim for 
service connection for hearing loss is not reopened.  Moreover, 
as new and material evidence to reopen his finally disallowed 
claim has not been submitted, the benefit of the doubt doctrine 
is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having been presented, the claim for 
service connection for a left shoulder disorder is reopened.  To 
this extent only, the appeal is granted.  

Service connection for a left shoulder disorder is denied.  

New and material evidence not having been presented, the claim 
for service connection for hearing loss is not reopened, and the 
appeal as to this issue is denied.  


REMAND

A VA audiologist in December 2006 provided a medical opinion that 
the Veteran's current tinnitus "was not time locked to his 
military service" and that the "tinnitus is not related to 
military noise exposure."  However, service connection has been 
established for otitis media.  The rating criteria for otitis 
media indicate that tinnitus may be a complication of otitis 
media.  See 38 C.F.R. § 4.87, Diagnostic Codes 6200, 6201 (2009) 
(for chronic suppurative and nonsuppurative otitis media).  

Therefore, an examination and medical opinion are needed to 
determine whether the Veteran's tinnitus was caused by his 
service-connected otitis media or whether the service-connected 
otitis media has aggravated his tinnitus.  See 38 C.F.R. § 3.310 
(2009); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

The issue concerning an initial compensable rating for otitis 
media is intertwined with the issue regarding service connection 
for tinnitus.  Accordingly, appellate consideration of the issue 
relating to otitis media is deferred, pending completion of the 
requested development.  

Also, VA's regulations provide that a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but

(A)  Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or 
recurrent symptoms of disability;  

(B)  Establishes that the veteran suffered an event, 
injury or disease in service . . .; and  

(C)  Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, 
or disease in service or with another service-
connected disability.  

See 38 C.F.R. § 3.3159(c)(4).  In this case, the Veteran's 
service treatment records show that his recorded pulse varied 
from 52 to 85.  After service, a private electrocardiogram in 
April 1999 was interpreted as showing normal sinus rhythm, with a 
heart rate of 53, and possible ischemia.  Subsequent testing 
resulted in diagnoses that included apical hypertrophic 
cardiomyopathy, with moderate mitral insufficiency, trace 
pulmonary insufficiency, and trace tricuspid insufficiency.  A 
Holter monitor recording in September 2007 showed sinus 
bradycardia to 36 and sinus tachycardia to 142.  

Thus, the evidence of record shows a currently diagnosed heart 
disorder.  Further, the evidence shows that his heart rate was 
noted to be as low as 52 during service and that he has had sinus 
bradycardia after service which may be associated with his 
current heart disorder.  The similarity of those findings 
suggests the possibility that they may be related, and that the 
findings in service may have been a manifestation of the 
Veteran's current heart disorder.  

Therefore, a medical opinion is needed to determine whether the 
Veteran's current heart disorder is related to manifestations 
noted in service.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claims of entitlement to 
service connection for tinnitus and a heart 
disorder, and to an initial compensable 
rating for otitis media.  The RO must then 
obtain copies of the related records that 
are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the Veteran that it is ultimately his 
responsibility to supply the evidence.  The 
Veteran must then be given an opportunity 
to respond.  

2.  The Veteran must be afforded a 
comprehensive examination to determine the 
etiology of his tinnitus and the extent and 
severity of his service-connected otitis 
media.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests and studies must be accomplished.  
All pertinent symptomatology and findings 
must be reported in detail.  

The examiner must indicate (1) whether any 
current tinnitus is due to the Veteran's 
service-connected otitis media or otherwise 
related to his military service, to include 
exposure to acoustic trauma, and (2) 
whether the Veteran's service-connected 
otitis media has aggravated any tinnitus 
found.  

The examiner must also describe any current 
manifestations and severity of the 
service-connected otitis media.  

A complete rationale for all opinions 
expressed must be included in the 
examination report.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.  

3.  The Veteran must be afforded a 
comprehensive cardiac examination to 
determine the etiology of any heart 
disorder found.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests and studies must be accomplished.  
All pertinent symptomatology and findings 
must be reported in detail.  The examiner 
must indicate the whether any current heart 
disorder is related to his military 
service, in particular stating whether the 
heart rate findings recorded during service 
were abnormal and whether they constituted 
an initial manifestation of any current 
heart disorder.  A complete rationale for 
all opinions expressed must be included in 
the examination report.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must provide 
the reasons why an opinion would require 
speculation.  The report prepared must be 
typed.  

4.  The RO must notify the Veteran that it 
is his responsibility to report for all 
scheduled examinations and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken above, the RO must 
readjudicate the Veteran's claims, taking 
into consideration any and all evidence 
that has been added to the record since its 
last adjudicative action.  If any of the 
benefits on appeal remain denied, the 
Veteran must be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


